Exhibit 10.1






AUS:676983.4


AUS:676983.4
LDR HOLDING CORPORATION





    


SECOND AMENDED AND RESTATED
INVESTORS’ RIGHTS AGREEMENT





    
April 7, 2014





--------------------------------------------------------------------------------


TABLE OF CONTENTS
1.
Registration Rights
 
2


 
1.1
 
Definitions
 
2


 
1.2
 
Request for Registration
 
3


 
1.3
 
Company Registration
 
4


 
1.4
 
Obligations of the Company
 
5


 
1.5
 
Furnish Information
 
6


 
1.6
 
Expenses of Demand Registration
 
7


 
1.7
 
Expenses of Company Registration
 
7


 
1.8
 
Underwriting Requirements
 
7


 
1.9
 
Delay of Registration
 
8


 
1.10
 
Indemnification
 
8


 
1.11
 
Reports Under Securities Exchange Act
 
10


 
1.12
 
Form S-3 Registration
 
10


 
1.13
 
Assignment of Registration Rights
 
11


 
1.14
 
Limitations on Subsequent Registration Rights
 
11


 
1.15
 
[Reserved]
 
11


 
1.16
 
Termination of Registration Rights
 
12


 
1.17
 
Waiver
 
12


2.
[Reserved]
 
12


3.
Miscellaneous
 
12


 
3.1
 
Successors and Assigns
 
12


 
3.2
 
Governing Law
 
12


 
3.3
 
Waiver of Jury Trial
 
12


 
3.4
 
Legends
 
12


 
3.5
 
Counterparts
 
13


 
3.6
 
Titles and Subtitles
 
13


 
3.7
 
Notices
 
12


 
3.8
 
Expenses
 
14


 
3.9
 
Amendments and Waivers
 
14


 
3.10
 
Severability
 
14


 
3.11
 
Aggregation of Stock
 
14


 
3.12
 
Entire Agreement
 
14


 
3.13
 
Telecopy Execution and Delivery
 
14


 
3.14
 
Confidentiality
 
14


 
 
 
 
 
 
Schedule A
 
Schedule of Investors
 
 
Schedule B
 
Schedule of Common Stockholders
 
 
Schedule C
 
Schedule of Put Holders
 
 
Schedule D
 
Schedule of Lending Institutions
 
 







--------------------------------------------------------------------------------




AUS:676983.4
SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT
THIS SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT (this “Agreement”)
is made as of April 7, 2014 by and among (i) LDR Holding Corporation, a Delaware
corporation (the “Company”), (ii) each of the holders of (A) the Company’s
Common Stock, par value $0.001 per share (“Common Stock”), issued upon
conversion of the Company’s Series C Convertible Preferred Stock, Series B
Convertible Preferred Stock, Series A-1 Convertible Preferred Stock, and Series
A-2 Convertible Preferred Stock in connection with the Company’s initial public
offering; and (B) the holders of the Common Stock issued upon conversion of the
Convertible Notes (as defined herein) in connection with the Company’s initial
public offering (collectively, the “Investors”) listed on Schedule A hereto;
(iii) (A) each of the holders of Common Stock listed on Schedule B hereto; and
(B) each Put Holder (as defined below) listed on Schedule C hereto
(collectively, the “Common Stockholders”) and (iv) certain Lending Institutions
(as defined herein) set forth on Schedule D hereto.
RECITALS
WHEREAS, in connection with the Company’s Series C Preferred Stock financing,
the Company and certain stockholders of the Company entered into an Amended and
Restated Investors’ Rights Agreement dated as of September 11, 2007 (as amended
from time to time, the “Prior Agreement”);
WHEREAS, the Company completed its initial public offering of the Common Stock
in October 2013, and in connection therewith: (1) all of the shares of the
Company’s Series C Convertible Preferred Stock, Series B Convertible Preferred
Stock, Series A-1 Convertible Preferred Stock, and Series A-2 Convertible
Preferred Stock converted into shares of Common Stock; and (2) certain of the
Convertible Notes converted into shares of Common Stock; and
WHEREAS, the Company, the Investors included on the signature pages hereto and
the Common Stockholders included on the signature pages hereto, which holders
constitute the holders of a majority of the Registrable Securities held by the
Investors and the Common Stockholders, desire to amend and restate the Prior
Agreement in its entirety to, among other things, (1) incorporate amendments to
the Prior Agreement; (2) update the parties listed on the Schedules hereto to
reflect additional parties to the Prior Agreement; (3) waive applicability of
this Agreement to an offering of Common Stock by the Company; and (4) the make
certain other updates and changes reflected herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:
A.    Amendment of Prior Agreement. Effective and contingent upon execution of
this Agreement by the Company and the holders of a majority of the Registrable
Securities on an As Exchanged Basis, as such terms are defined in the Prior
Agreement, the Prior Agreement is hereby amended and restated in its entirety to
read as set forth in this Agreement, and the Company, the Common Stockholders
and the Investors hereby agree to be bound by the provisions hereof as the sole
agreement of the Company, the Common Stockholders and the Investors with respect
to registration rights of the Company’s securities and certain other rights, as
set forth herein.

1

--------------------------------------------------------------------------------




1.    Registration Rights. The Company, the Investors and the Common
Stockholders covenant and agree as follows:
1.1    Definitions. For purposes of this Section 1:
(a)The term “As Exchanged Basis” shall mean with respect to the Common Stock,
all of the then outstanding shares of Common Stock plus the aggregate number of
shares of Common Stock issuable upon the exercise of the outstanding options to
exchange the then outstanding shares or Class A Stock of LDR Médical SAS, a
company organized under the laws of the French Republic (“LDR Médical”), for
shares of Common Stock pursuant to the Put-Call Agreement.
(b)The term “Common Holder” shall mean (i) each of the Common Stockholders and
(ii) each of Lending Institution made a party hereto.
(c)The term “Convertible Notes” means those certain subordinated secured
convertible promissory notes, according to their terms, issued pursuant to that
certain Note Purchase Agreement by and between the Company and certain investors
listed on Schedule A or Schedule B thereto dated April 25, 2012.
(d)The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any successor U.S. federal statute that shall be in effect at the
time.
(e)The term “Form S-3” means such form under the Securities Act as in effect on
the date hereof or any similar short-form registration statement subsequently
adopted by the SEC which permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
(f)The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.13
hereof.
(g)The term “Lending Institution” shall mean a bank, savings and loan
association or other similar lending institution that lends funds to the
Company, and in connection therewith receives equity securities of the Company,
all on terms approved by the Company’s Board of Directors.
(h)The term “Put Holder” shall mean each shareholder and holder of warrants to
acquire shares of LDR Médical holding a put option pursuant to Section 2.02 of
the Put-Call Agreement.
(i)The term “Put-Call Agreement” shall mean the Second Amended and Restated
Put-Call Agreement dated as of August 6, 2013 by and between the Company, LDR
Médical and each shareholder and holder of warrants to acquire shares of LDR
Médical, as amended from time to time.
(j)The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.
(k)The term “Registrable Securities” means (i) the Common Stock issuable or
issued upon conversion of the Series A-1 Preferred Stock, the Series A-2
Preferred Stock, the Series B Preferred Stock and the Series C Preferred Stock
of the Company held by any Investor or proper transferee, (ii) any Common Stock
of the Company issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of the shares
referenced in (i) above, excluding in all cases, however, any Registrable
Securities sold by a Holder in a transaction in which his rights under this
Section 1 are not assigned, and (iii) the Common Stock issuable or issued upon
conversion of the Convertible Notes.
(l)The term “Common Registrable Securities” means (i) the Common Stock of the
Company issued or issuable upon exercise of an option pursuant to the Put-Call
Agreement to the

2

--------------------------------------------------------------------------------




Common Holders, (ii) the Common Stock issued or issuable upon conversion of any
warrant right or other security which is issued to a Lending Institution, and
(iii) any Common Stock of the Company issued as (or issuable upon the conversion
or exercise of any warrant, right or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of the shares referenced in (i) above, excluding in all cases,
however, any Common Registrable Securities sold by a Common Holder in a
transaction in which his rights under this Section 1 are not assigned.
(m)The number of shares of “Registrable Securities then outstanding” shall be
determined by the number of shares of Common Stock outstanding which are, and
the number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities which are, Registrable Securities. For avoidance of
doubt, the number of Common Registrable Securities shall not be used in
calculating the foregoing number.
(n)The term “Securities Act” means the Securities Act of 1933, as amended, or
any successor U.S. federal statute that shall be in effect at the time.
(o)The term “SEC” shall mean the Securities and Exchange Commission or any other
U.S. federal agency at the time administering the Securities Act.
1.2    Request for Registration.
(a)If at any time after the earlier of (A) the third anniversary of the date
hereof and (B) 180 days following the consummation of the sale of securities
pursuant to a registration statement filed by the Company under the Securities
Act in connection with the initial firm underwritten offering of its securities
to the general public, the Company shall receive a written request from the
Holders of at least (A) majority of the Registrable Securities then outstanding
in the case of the first such registration or (B) one-third of the Registrable
Securities then outstanding in the case of the second such registration, and in
each case the aggregate offering price of such registration is at least
$5,000,000, that the Company file a registration statement under the Securities
Act covering the registration of at least a majority of the Registrable
Securities then outstanding, then the Company shall:
(i)within 20 days of the receipt thereof, give written notice of such request to
all Holders; and
(ii)use its best efforts to effect as soon as practicable, and in any event
within 60 days of the receipt of such request, the registration under the
Securities Act of all Registrable Securities which the Holders request to be
registered, subject to the limitations of Section 1.2(b), within 20 days of the
mailing of such notice by the Company in accordance with Section 4.5.
(b)If the Holders initiating the registration request hereunder (“Initiating
Holders”) intend to distribute the Registrable Securities covered by their
request by means of an underwriting, they shall so advise the Company as a part
of their request made pursuant to Section 1.2(a) and the Company shall include
such information in the written notice referred to in Section 1.2(a). The
underwriter will be selected by the Company and shall be reasonably acceptable
to a majority in interest of the Holders requesting registration of Registrable
Securities pursuant to this Section 1.2. In such event, the right of any Holder
to include such Holder’s Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed by a majority in interest of the Initiating Holders
and such Holder) to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in Section 1.4(e)) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of this Section 1.2, if the
underwriter advises the Initiating Holders in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the
Initiating Holders shall so advise all Holders of Registrable Securities that
would

3

--------------------------------------------------------------------------------




otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated among all Holders electing to include shares in the underwriting,
including the Initiating Holders, in proportion (as nearly as practicable) to
the amount of Registrable Securities requested by each such Holder to be
included in such underwriting; provided, however, that the number of shares of
Registrable Securities to be included in such underwriting shall not be reduced
unless all other securities (including those to be sold for the Company’s
account) are first entirely excluded from the underwriting.
(c)Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this Section 1.2, a certificate
signed by the President or Chief Executive Officer of the Company stating that
in the good faith judgment of the Board of Directors of the Company it would be
seriously detrimental to the Company and its stockholders for such registration
statement to be filed and it is therefore essential to defer the filing of such
registration statement, the Company shall have the right to defer taking action
with respect to such filing for a period of not more than 90 days after receipt
of the request of the Initiating Holders; provided, however, that the Company
may not utilize this right or the similar right under Section 1.12(b) more than
once in any 12-month period and provided, further, that the Company shall not
register any securities for the account of itself or any other stockholder
during such 90-day period.
(d)In addition, the Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.2:
(i)after the Company has effected two registrations pursuant to this Section 1.2
provided that (1) each such registration has been declared or ordered effective
and (2) each such registration statement remains effective and there are no stop
orders in effect to such registration statement;
(ii)within 12 months after the effective date of the first registration made
pursuant to this Section 1.2;
(iii)during the period starting with the date 60 days prior to the Company’s
good faith estimate of the date of filing of, and ending on a date 180 days
after the effective date of, a registration subject to Section 1.3 or Section
1.12 hereof unless such offering is not the initial public offering of the
Company’s securities, in which case, ending on a date 90 days after the
effective date of such registration; provided, that the Company is actively
employing in good faith all reasonable efforts to cause such registration
statement to become effective; or
(iv)If the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 1.12 below.
1.3    Company Registration. If, but without any obligation to do so, at any
time after its initial public offering the Company proposes to register
(including for this purpose a registration effected by the Company for the
Holders or stockholders other than the Holders) any of its stock or other
securities under the Securities Act in connection with the public offering of
such securities solely for cash (other than a registration relating solely to
the sale of securities to participants in a Company stock plan, a registration
on any form which does not include substantially the same information as would
be required to be included in a registration statement covering the sale of the
Registrable Securities or a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities which are
also being registered), the Company shall, at such time, promptly give each
Holder and Common Holder written notice of such registration. Upon the written
request of each Holder or Common Holder given within 20 days after mailing of
such notice by the Company in accordance with Section 3.5, the Company shall,
subject to the provisions of Section 1.8, if applicable, cause to be registered
under the Securities Act all of the Registrable Securities and Common
Registrable Securities that each such Holder and Common Holder,

4

--------------------------------------------------------------------------------




as the case may be, has requested to be registered. The rights of the Holders
and Common Holders pursuant to this Section 1.3 shall not apply to the initial
public offering of the Company’s stock.
1.4    Obligations of the Company. Whenever required under this Section 1 to
effect the registration of any Registrable Securities or Common Registrable
Securities, the Company shall, as expeditiously as reasonably possible:
(a)Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and Common Registrable Securities and use its efforts to
cause such registration statement to become effective, and, upon the request of
the holders of a majority of the Registrable Securities and Common Registrable
Securities registered thereunder, keep such registration statement effective for
a period of up to 120 days or until the distribution contemplated in the
Registration Statement has been completed; provided, however, that (i) such
120-day period shall be extended for a period of time equal to the period the
Holder or Common Holder, as the case may be, refrains from selling any
securities included in such registration at the request of an underwriter of
Common Stock (or other securities) of the Company; and (ii) in the case of any
registration of Registrable Securities and Common Registrable Securities on Form
S-3 which are intended to be offered on a continuous or delayed basis, such
120-day period shall be extended, if necessary, to keep the registration
statement effective until all such Registrable Securities and Common Registrable
Securities are sold, provided that Rule 415, or any successor rule under the
Securities Act, permits an offering on a continuous or delayed basis, and
provided further that applicable rules under the Securities Act governing the
obligation to file a post-effective amendment permit, in lieu of filing a
post-effective amendment which (I) includes any prospectus required by Section
10(a)(3) of the Securities Act or (II) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the incorporation by reference of information required to be included
in (I) and (II) above to be contained in periodic reports filed pursuant to
Section 13 or 15(d) of the Exchange Act in the registration statement.
(b)Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
(c)Furnish to the Holders and Common Holders, as the case may be, such numbers
of copies of a prospectus, including a preliminary prospectus, in conformity
with the requirements of the Securities Act, and such other documents as they
may reasonably request in order to facilitate the disposition of Registrable
Securities and Common Registrable Securities owned by them.
(d)Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as shall be reasonably requested by the Holders or the Common
Holders, or the managing underwriter in the case of an underwritten public
offering; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph, or to file a general consent to service of process in any such states
or jurisdictions unless the Company is already qualified to do business or
subject to service of process in such jurisdiction.
(e)In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Holder and Common Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.
(f)Notify each Holder of Registrable Securities, and each Common Holder holding
Common Registrable Securities, covered by such registration statement at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act or of the happening of any

5

--------------------------------------------------------------------------------




event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.
(g)Cause all such Registrable Securities and Common Registrable Securities
registered pursuant hereunder to be listed on each securities exchange on which
similar securities issued by the Company are then listed.
(h)Provide a transfer agent and registrar for all Registrable Securities and
Common Registrable Securities registered pursuant hereunder and a CUSIP number
for all such Registrable Securities and Common Registrable Securities, in each
case not later than the effective date of such registration.
(i)Use its best efforts to furnish, at the request of any Holder or Common
Holder requesting registration of Registrable Securities or Common Registrable
Securities pursuant to this Section 1, on the date that such Registrable
Securities or Common Registrable Securities are delivered to the underwriters
for sale in connection with a registration pursuant to this Section 1, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the Holders and Common Holders requesting registration of Registrable Securities
and Common Registrable Securities and (ii) a letter dated such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to the Holders and Common Holders requesting registration of
Registrable Securities and Common Registrable Securities.
(j)Notify each Holder of Registrable Securities and each Common Holder holding
Common Registrable Securities, covered by such registration statement, promptly
after it shall receive notice thereof, of the time when such registration
statement has become effective or a supplement to any prospectus forming a part
of such registration statement has been filed.
(k)Advise each Holder of Registrable Securities or Common Holder holding Common
Registrable Securities, covered by such registration statement, promptly after
it shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the SEC suspending the effectiveness of such registration statement or
the initiation or threatening of any proceedings for such purpose and promptly
use its efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued.
(l)Otherwise use its best efforts to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement in accordance with the intended method of disposition.
(m)To make generally available to its security holders, as soon as reasonably
practicable, an earning statement satisfying the provisions of Section 11(a) of
the Securities Act and Rule 158 thereunder.
1.5    Furnish Information.
(a)It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 1 with respect to the Registrable Securities
or Common Registrable Securities of any selling Holder or Common Holder, as the
case may be, that such Holder or Common Holder shall furnish to the Company such
information regarding itself, the Registrable Securities and Common Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be

6

--------------------------------------------------------------------------------




required to effect the registration of such Holder’s Registrable Securities or
such Common Holder’s Common Registrable Securities, as the case may be. If a
Holder or Common Holder fails to comply with the preceding sentence, its
Registrable Securities or Common registrable Securities shall be excluded from
the registration.
(b)The Company shall have no obligation with respect to any registration
requested pursuant to Section 1.2 or Section 1.12 if, due to the failure of a
Holder or Common Holder to comply with Section 1.5(a), the number of shares or
the anticipated aggregate offering price of the Registrable Securities to be
included in the registration does not equal or exceed the number of shares or
the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in Section
1.2(a) or Section 1.12(b)(2), whichever is applicable.
1.6    Expenses of Demand Registration. All expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Section 1.2 and 1.3, including (without limitation)
all registration, filing, qualification, transfer agent, blue sky, NASD,
printers’ and accounting fees, fees and disbursements of counsel for the Company
and the reasonable fees and disbursements of one counsel for the selling Holders
and Common Holders shall be borne by the Company; provided, however, that the
Company shall not be required to pay for any expenses of any registration
proceeding begun pursuant to Section 1.2 if the registration request is
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered (in which case all participating Holders
shall bear such expenses), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one demand registration pursuant to
Section 1.2; provided further, however, that if at the time of such withdrawal,
the Holders have learned of a material adverse change in the condition,
business, or prospects of the Company from that known to the Holders at the time
of their request and have withdrawn the request with reasonable promptness
following disclosure by the Company of such material adverse change, then the
Holders shall not be required to pay any of such expenses and shall retain their
rights pursuant to Section 1.2.
1.7    Expenses of Company Registration. The Company shall bear and pay all
expenses incurred in connection with any registration, filing or qualification
of Registrable Securities and Common Registrable Securities with respect to the
registrations pursuant to Section 1.3 for each Holder and Common Holder (which
right may be assigned as provided in Section 1.13), including (without
limitation) all registration, filing, qualification, transfer agent, blue sky,
NASD, printers and accounting fees relating or apportionable thereto and the
reasonable fees and disbursements of one counsel for the selling Holders, but
excluding underwriting discounts and commissions relating to Registrable
Securities and Common Registrable Securities.
1.8    Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required to include any of the Holders’ or Common Holders’ securities in such
underwriting unless they accept the terms of the underwriting, which shall be
customary for this type of offering, as agreed upon between the Company and the
underwriters selected by it, and then only in such quantity as the underwriters
determine in their sole discretion will not jeopardize the success of the
offering by the Company. If the total amount of securities, including
Registrable Securities and Common Registrable Securities, requested by
stockholders to be included in such offering exceeds the amount of securities
sold other than by the Company that the underwriters determine in their sole
discretion is compatible with the success of the offering, then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities and Common Registrable Securities,
which the underwriters determine in their sole discretion will not jeopardize
the success of the offering (the securities so included to be apportioned pro
rata first among the selling stockholders that hold Registrable Securities,
second, among the Lending Institutions holding Common Registrable Securities on
a pro rata basis amongst such Lending Institutions, third among the

7

--------------------------------------------------------------------------------




Common Stockholders holding Common Registrable Securities on a pro rata basis
amongst such Common Stockholders, and fourth to other selling stockholders with
rights to include their shares in such registration, according to the total
amount of securities entitled to be included therein owned by each such selling
stockholder or in such other proportions as shall mutually be agreed to by such
selling stockholders). For purposes of the preceding parenthetical concerning
apportionment, for any selling stockholder which is a holder of Registrable
Securities and which is a partnership or corporation, the partners, retired
partners and stockholders of such holder, or the estates and family members of
any such partners and retired partners and any trusts for the benefit of any of
the foregoing persons shall be deemed to be a single “selling stockholder,” and
any pro-rata reduction with respect to such “selling stockholder” shall be based
upon the aggregate amount of shares carrying registration rights owned by all
entities and individuals included in such “selling stockholder,” as defined in
this sentence.
1.9    Delay of Registration. No Holder or Common Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 1.
1.10    Indemnification. In the event any Registrable Securities are included in
a registration statement under this Section 1:
(a)To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, each Common Holder, any underwriter (as defined in the Securities
Act) for such Holder or Common Holder and their respective officers, directors,
partners, legal counsel and accountants and each person who controls any of such
persons within the meaning of the Securities Act or the Exchange Act, against
any losses, claims, damages, or liabilities (joint or several) and expenses
(including reasonable attorney fees) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (each, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein (including any
free writing prospectus) or any amendments or supplements thereto; (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to each such Holder, Common Holder, underwriter or controlling
person any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 1.10(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld,
delayed or conditioned), nor shall the Company be liable in any such case for
any such loss, claim, damage, liability, or action to the extent that it arises
out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, Common Holder, underwriter or
controlling person.
(b)To the extent permitted by law, each selling Holder and each selling Common
Holder (in each case severally and not jointly) will indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed the
registration statement, each person, if any, who controls the Company within the
meaning of the Securities Act, any underwriter, any other Holder or Common
Holder selling securities in such registration statement and any controlling
person of any such underwriter or other Holder, against any losses, claims,
damages, or liabilities (joint or several) to which any of the foregoing persons
may become subject, under the Securities Act, the Exchange Act or other federal
or state

8

--------------------------------------------------------------------------------




law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder or Common
Holder expressly for use in connection with such registration; and each such
Holder or Common Holder will pay, as incurred, any legal or other expenses
reasonably incurred by any person intended to be indemnified pursuant to this
Section 1.10(b), in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 1.10(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder or Common Holder, as
the case may be, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, that, in no event shall any indemnity under this Section
1.10(b) exceed the net proceeds from the offering received by such Holder or
such Common Holder. In the event that the holders of a majority of shares held
by other Holders or Common Holders selling securities in such registration
statement agree to a settlement of any such loss, claim, damage, liability or
action, and such settlement treats each share of a specific class equally to all
other shares of the same class, all other Holders or Common Holders selling
securities in such registration statement agree to be bound by such settlement.
(c)Promptly after receipt by an indemnified party under this Section 1.10 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.10, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties which may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such proceeding. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 1.10, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section
1.10.
(d)If the indemnification provided for in this Section 1.10 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.
(e)Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

9

--------------------------------------------------------------------------------




(f)The obligations of the Company, Holders and Common Holders under this Section
1.10 shall survive the completion of any offering of Registrable Securities or
Common Registrable Securities in a registration statement under this Section 1,
and otherwise, and shall not be affected by any investigation by the Company,
Holders or Common Holders.
1.11    Reports Under Securities Exchange Act. With a view to making available
to the Holders the benefits of Rule 144 promulgated under the Securities Act and
any other rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration or pursuant to
a registration on Form S-3, the Company agrees to:
(a)make and keep public information available, as those terms are understood and
defined in SEC Rule 144, at all times after 90 days after the effective date of
the first registration statement filed by the Company for the offering of its
securities to the general public;
(b)take such action, including the voluntary registration of its Common Stock
under Section 12 of the Exchange Act, as is necessary to enable the Holders to
utilize Form S-3 for the sale of their Registrable Securities, such action to be
taken as soon as practicable after the end of the fiscal year in which the first
registration statement filed by the Company for the offering of its securities
to the general public is declared effective;
(c)file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act; and
(d)furnish to any Holder, so long as the Holder owns any Registrable Securities,
forthwith upon request (i) a written statement by the Company that it has
complied with the reporting requirements of SEC Rule 144 (at any time after 90
days after the effective date of the first registration statement filed by the
Company), the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after it so qualifies), (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.
1.12    Form S-3 Registration. In case the Company shall receive a written
request from the Holder or Holders of more than 25% of the Registrable
Securities or 50% of the Registrable Securities that were Series C Preferred
Stock, in each case then outstanding, that the Company effect a registration on
Form S-3, or any comparable or successor form or forms, and any related
qualification or compliance with respect to all or a part of the Registrable
Securities owned by such Holder or Holders, the Company will:
(a)promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and
(b)as soon as practicable, effect such registration and all such qualifications
and compliances as may be so requested and as would permit or facilitate the
sale and distribution of all or such portion of such Holder’s or Holders’
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within 15
days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to effect any such registration,
qualification or compliance, pursuant to this Section 1.12: (1) if Form S-3 is
not available for such offering by the Holders; (2) if the Holders, together
with the holders of any other securities of the Company entitled to inclusion in
such registration, propose to sell Registrable Securities at an aggregate price
to the public (net of any underwriters’ discounts or commissions) of less than
$5,000,000; (3) if the Company shall furnish to the Holders a certificate signed
by the President or Chief Executive Officer of the Company stating that in the
good faith judgment of the Board of Directors of the Company, it would be
seriously

10

--------------------------------------------------------------------------------




detrimental to the Company and its stockholders for such Form S-3 registration
to be effected at such time, in which event the Company shall have the right to
defer the filing of the Form S-3 registration statement for a period of not more
than 90 days after receipt of the request of the Holder or Holders under this
Section 1.12; provided, however, that the Company shall not utilize this right
together with the similar right under Section 1.2 above more than once in any 12
month period or (4) in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance unless the
Company is already qualified to do business or subject to service of process in
such jurisdiction.
(c)Subject to the foregoing, the Company shall use its best efforts to effect a
registration statement covering the Registrable Securities and other securities
so requested to be registered as soon as practicable after receipt of the
request or requests of the Holders. All expenses incurred in connection with
registrations requested pursuant to this Section 1.12, including (without
limitation) all registration, filing, qualification, transfer agent, blue sky,
NASD, printers’ and accounting fees and the reasonable fees and disbursements of
a single counsel for the selling Holder or Holders and counsel for the Company,
but excluding any underwriters’ discounts or commissions associated with the
Registrable Securities, shall be borne by the Company. Registrations effected
pursuant to this Section 1.12 shall not be counted as demands for registration
or registrations effected pursuant to Section 1.2 or Section 1.3, respectively.
1.13    Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related obligations) by a Holder or Common Holder to a transferee
or assignee of such securities, provided: (a) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned; (b) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement, including (without limitation) the provisions of
Section 1.15 below; and (c) such assignment shall be effective only if
immediately following such transfer the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act.
1.14    Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not, without the prior written consent of
the Holders of at least a majority of the outstanding Registrable Securities,
enter into any agreement with any holder or prospective holder of any securities
of the Company which would provide or allow such holder or prospective holder
(a) the same rights provided to the Holders pursuant to Section 1 hereof, (b) to
include such securities in any registration filed under Section 1.2, Section 1.3
or Section 1.12 hereof, unless, under the terms of such agreement, such holder
or prospective holder may include such securities in any such registration only
to the extent that the inclusion of such holder’s securities will not reduce the
amount of the Registrable Securities of the Holders which are included, (c) to
make a demand registration which could result in such registration statement
being declared effective prior to the date set forth in Section 1.2(a) or within
180 days of the effective date of any registration effected pursuant to Section
1.2 or (d) any registration rights unless such holder is bound by obligations
similar to the obligations of the Holders set forth in Sections 1.5, 1.6, 1.7,
1.8, 1.9, 1.10 and 1.15.
1.15    [Reserved].
1.16    Termination of Registration Rights.
(a)No Holder or Common Holder shall be entitled to exercise any right provided
for in this Section 1 after seven years following the consummation of the sale
of securities pursuant to a registration statement filed by the Company under
the Securities Act in connection with the initial firm commitment underwritten
offering of its securities to the general public.

11

--------------------------------------------------------------------------------




(b)In addition, the right of any Holder or Common Holder to request registration
or inclusion in any registration pursuant to this Section 1 shall terminate at
such time when all shares of Registrable Securities or Common Registrable
Securities held or entitled to be held upon conversion by such Holder or Common
Holder may immediately be sold under Rule 144 during any 90-day period without
registration.
1.17    Waiver. In connection with the proposed public offering (the “Offering”)
of the Common Stock being made pursuant to a registration statement filed with
the SEC on or about April 2, 2014, the Holders waive any and all rights pursuant
to Section 1 hereto in connection with the Offering, including without
limitation, rights to register any shares, whether now owned or hereafter
acquired, of the Company’s capital stock pursuant to Section 1.3 hereto, and any
and all notice requirements contained in the Prior Agreement and this Agreement
related thereto.
2.    [Reserved].
3.    Miscellaneous.
3.1    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
3.2    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles.
3.3    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES TO THIS AGREEMENT WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL AND, BY ITS EXECUTION OF THIS AGREEMENT
CONFIRMS THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH COUNSEL.
3.4    Legends. During the term of this Agreement, each certificate representing
shares of capital stock held by parties hereto will bear a legend in
substantially the following form:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SALE, ASSIGNMENT,
TRANSFER, PLEDGE OR OTHER DISPOSITION THEREOF ARE SUBJECT TO CERTAIN
RESTRICTIONS AND AGREEMENTS (INCLUDING, AMONG OTHER THINGS, MARKET STAND-OFF
PROVISIONS) CONTAINED IN AN INVESTORS’ RIGHTS AGREEMENT AMONG THE COMPANY AND
CERTAIN STOCKHOLDERS. A COPY OF THE INVESTORS’ RIGHTS AGREEMENT AND ALL
APPLICABLE AMENDMENTS THERETO WILL BE FURNISHED BY THE COMPANY TO THE RECORD
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT
ITS PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.


The Company shall make a notation on its record and give instructions to any
transfer agent of such capital stock in order to implement the restrictions and
agreements contained in this Agreement.

12

--------------------------------------------------------------------------------




3.5    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which, when taken together,
shall constitute one and the same instrument.
3.6    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and do not constitute a part of this Agreement.
3.7    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by commercial
delivery service, mailed by registered or certified mail (return receipt
requested), sent via facsimile (with confirmation of receipt) or electronic mail
to the parties at the address for each party as set forth herein (or at such
other address for a party as such party may designate pursuant to this
Section 3.7):
(a)If to the Company:
LDR Holding Corporation
13785 Research Boulevard, Suite 200
Austin, Texas 78750
Fax: (512) 344-3450
Attn: Executive Vice-President
General Counsel and Compliance Officer


with a copy (which shall not constitute notice) to:
Andrews Kurth LLP
111 Congress Avenue, Suite 1700
Austin, TX 78701
Fax: (512) 320-9292
Attn: Carmelo M. Gordian


(b)If to the Investors:
At the address set forth below such Investor’s name on Schedule A hereto.
(c)If to the Common Stockholders:
At the address set forth below such Common Stockholder’s name on Schedule B or
Schedule C hereto or otherwise provided to the Company, as applicable.
(d)If to the Lending Institutions:
At the address set forth below such Lending Institution’s name on Schedule D
hereto.
Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by facsimile shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices by facsimile shall be
confirmed by the sender promptly after transmission via certified mail or
personal delivery. Any party may change any address to which notice is to be
given to it by giving notice as provided above of such change of address.
An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 3.7 if sent with return receipt requested to the
electronic mail address specified by the receiving party in a signed writing in
a nonelectronic form. Electronic Notice shall be deemed received at the time

13

--------------------------------------------------------------------------------




the party sending Electronic Notice receives verification of receipt by the
receiving party. Any party receiving Electronic Notice may request and shall be
entitled to receive the notice on paper, in a nonelectronic form (“Nonelectronic
Notice”) which shall be sent to the requesting party within ten (10) days of
receipt of the written request for Nonelectronic Notice.
3.8    Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
3.9    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors holding a majority of the
Registrable Securities held by the Investors; provided that no amendment or
waiver shall be effective if it would adversely affect the rights of any Holder
or group of Holders in a manner different than the other Holders without the
written consent of such Holder or the Holders of a majority of the Registrable
Securities (on an As Exchanged Basis) held by such group; provided further, that
no amendment or waiver shall be effective if it would adversely affect the
rights of the Common Holders in a manner different than all of the Holders
without the written consent of Common Holders then holding a majority of Common
Stock held by all Common Holders (on an As Exchanged Basis); provided further,
that the grant of subsequent registration rights which are senior or pari passu
to the Common Holders’ rights shall not require consent of the Common Holders;
provided, further, that the Company may amend the schedules hereto from time to
time to remove any Holder whose rights have terminated pursuant to Section 1.16.
Any amendment or waiver effected in accordance with this Section 3.9 shall be
binding upon each holder of any Registrable Securities or Common Registrable
Securities then outstanding, each future holder of all such Registrable
Securities and Common Registrable Securities, and the Company. Any amendment or
waiver not effected in accordance with this Section 3.9 shall be null and void.
3.10    Severability. In the event one or more provisions of this Agreement
should for any reason be held to be invalid, illegal or unenforceable, such
provision shall be excluded from this Agreement and the balance of the Agreement
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms.
3.11    Aggregation of Stock. All shares of Registrable Securities held or
acquired by affiliated entities or persons shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement.
3.12    Entire Agreement. This Agreement (including the Schedules hereto)
constitutes the full and entire understanding and agreement among the parties
with regard to the obligation of the Company to register securities on behalf of
the Investors and the Common Holders and certain information and participation
rights of the Investors and all other written or oral agreements relating
thereto (including without limitation the Prior Agreement) are expressly
cancelled.
3.13    Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.
3.14    Confidentiality. Each Investor, Common Stockholder and Lending
Institution party hereto agrees that such person will keep confidential and will
not disclose, divulge, or use for any purpose (other than to monitor its
investment in the Company) any confidential information obtained from the
Company pursuant to the terms of this Agreement (including notice of the
Company’s intention to file a

14

--------------------------------------------------------------------------------




registration statement), unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 3.14 by such person), (b) is or has been independently developed or
conceived by such person without use of the Company’s confidential information,
or (c) is or has been made known or disclosed to such person by a third party
without a breach of any obligation of confidentiality such third party may have
to the Company; provided, however, that an Investor, Common Stockholder or
Lending Institution may disclose confidential information (i) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; and (ii) as may otherwise be required by law, provided that such person
promptly notifies the Company of such disclosure and takes reasonable steps to
minimize the extent of any such required disclosure.
[Signature Pages Follow]





15

--------------------------------------------------------------------------------




76983.4
AUS:676983.4
IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Investors’ Rights Agreement as of the date first above written.
THE COMPANY:
LDR HOLDING CORPORATION
By:/s/ Scott Way    
Scott Way
Executive Vice President, General Counsel, Compliance Officer and Secretary

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Investors’ Rights Agreement as of the date first above written.
INVESTORS:




Telegraph Hill Partners SBIC, L.P.


By: Telegraph Hill Partners SBIC, LLC
Its: General Partner


By:/s/ Robert G. Shepler            
Robert G. Shepler
Managing Director




THP Affiliates Fund, LLC


By: Telegraph Hill Partners Investment Management, LLC
Its: Manager
By: Telegraph Hill Partners Management Company LLC
Its: Manager


By: /s/ Robert G. Shepler            
Robert G. Shepler
Managing Director




Telegraph Hill Partners, L.P.


By: Telegraph Hill Partners Investment Management, LLC
Its: Manager
By: Telegraph Hill Partners Management Company LLC
Its: Manager


By: /s/ Robert G. Shepler            
Robert G. Shepler
Managing Director



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT]



--------------------------------------------------------------------------------








Telegraph Hill Partners II, L.P.


By:     Telegraph Hill Partners II Investment     
Management, LLC
Its:     General Partner
By:     Telegraph Hill Management Company LLC
Its:    Manager


By: /s/ Robert G. Shepler    
Robert G. Shepler
Manager
     
THP II Affiliates Fund, LLC


By: Telegraph Hill Partners II Investment
Management, LLC
Its: Manager
By: Telegraph Hill Management Company LLC
Its:     Manager


By: /s/ Robert G. Shepler            
Robert G. Shepler
Manager

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Investors’ Rights Agreement as of the date first above written.
INVESTORS:


AUSTIN VENTURES VIII, L.P.


By:        AV Partners VIII, L.P.
Its:        General Partner




By: /s/ Joseph Aragona    
Name: Joseph Aragona
Title: General Partner

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Investors’ Rights Agreement as of the date first above written.
INVESTORS:


PTV Sciences II, L.P.


By:    Pinto Technology Ventures GP II, L.P
Its:    General Partner
By:    Pinto TV GP Company LLC
Its:    General Partner




By: /s/ Matthew Crawford    
Name: Matthew Crawford
Title: Managing Director




Pinto Technology Ventures, L.P.


By:    Pinto Technology Ventures GP, L.P
Its:    General Partner
By:    Pinto TV GP Company LLC
Its:    General Partner




By: /s/ Matthew Crawford    
Name: Matthew Crawford
Title: Managing Director

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Investors’ Rights Agreement as of the date first above written.


INVESTORS:


R CAPITAL TECHNOLOGIES FCPR


By:    Keensight Capital
Its:    Managing Company




By: /s/ Pierre Remy    
Name: Pierre Remy
Title: Managing Partner




R CAPITAL PRIVE TECHNOLOGIES FCPR


By:    Keensight Capital
Its:    Managing Company




By: /s/ Pierre Remy    
Name: Pierre Remy
Title: Managing Partner


R CAPITAL III FCPR


By:    Keensight Capital
Its:    Managing Company




By: /s/ Pierre Remy    
Name: Pierre Remy
Title: Managing Partner



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Investors’ Rights Agreement as of the date first above written.
INVESTORS:


VERWALTUNGSGESELLSCHAFT AD. KRAUTH




By: /s/ Stefan Widensohler        
Name: Stefan Widensohler
Title: President & CEO    



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Investors’ Rights Agreement as of the date first above written.
PUT HOLDERS:




/s/ Christophe Lavigne    
Christophe Lavigne




/s/ Hervé Dinville    
Hervé Dinville




/s/ Patrick Richard     
Patrick Richard



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT]



--------------------------------------------------------------------------------




SCHEDULE A
SCHEDULE OF INVESTORS
(as of April 7, 2014)


Investor Name
Shares of Common Stock Held
Austin Ventures VIII, L.P.
300 W. 6th Street, Suite 2200
Austin, TX 78701
Fax: (512) 476-3952
Attn: Joe Aragona
Email: jaragona@austinventures.com
2,919,933
Dalhia A Sicar SCA
5-7, rue de Monttessuy
75007
Paris, France
Attn: Benoit de Kerleau and Didier Pascal
Email: benoit.dekerleay@dahlia-partners.com
Emaik: didier.pascal@dahlia-partners.com
780,161
FCPR R Capital III
64, Rue de Lisbonne
75008
Paris, France
Attn: Pierre Remy
Email: premy@keensightcapital.com
247,695
FCPR R Capital Privé Technologies
64, Rue de Lisbonne
75008
Paris, France
Attn: Pierre Remy
Email: premy@keensightcapital.com
323,120
FCPR R Capital Technologies
64, Rue de Lisbonne
75008
Paris, France
Attn: Pierre Remy
Email: premy@keensightcapital.com
2,020,448
Fin POS SA
1 Place Darmes
Grand Duche Luxembourg
Luxembourg L-1136
Attn: Michele Mezzarobba
Email: michele.mezzarobba@paris-orleans.com
725,391
PO Capinvest 1 SAS
23 Bis Avenue De Messine
Paris
France 75008
Attn: Michele Mezzarobba
Email: michele.mezzarobba@paris-orleans.com
137,450






--------------------------------------------------------------------------------




Investor Name
Shares of Common Stock Held
Path4 Innovations, LP
8301 Coriander Cove
Ausitn, TX 78729
Email: steve@spindletopcapital.com
34,459
Pinto Technology Ventures, L.P.
3600 N Capital of Texas Hwy
Building B, Suite 245
Austin, TX 78746
Attn: Matthew Crawford
Email: matt@ptvsciences.com
984,396
PTV Sciences II, L.P.
3600 N Capital of Texas Hwy
Building B, Suite 245
Austin, TX 78746
Attn: Matthew Crawford
Email: matt@ptvsciences.com
916,171
Telegraph Hill Partners II, LP
360 Post Street
Suite 601
San Francisco, CA 94108
Fax: (415) 765-6983
Attn: Robert G. Shepler
Email: rgs@thpartners.net
2,543,035
Telegraph Hill Partners LP
360 Post Street
Suite 601
San Francisco, CA 94108
Fax: (415) 765-6983
Attn: Robert G. Shepler
Email: rgs@thpartners.net
69,971
Telegraph Hill Partners SBIC, LP
360 Post Street
Suite 601
San Francisco, CA 94108
Fax: (415) 765-6983
Attn: Robert G. Shepler
Email: rgs@thpartners.net
368,145
THP Affiliates Fund, LLC
360 Post Street
Suite 601
San Francisco, CA 94108
Fax: (415) 765-6983
Attn: Robert G. Shepler
Email: rgs@thpartners.net
15,889




--------------------------------------------------------------------------------




Investor Name
Shares of Common Stock Held
THP II Affiliates Fund, LLC
360 Post Street
Suite 601
San Francisco, CA 94108
Fax: (415) 765-6983
Attn: Robert G. Shepler
Email: rgs@thpartners.net
55,974
Verwaltungsgellschaft AD. KRAUTH
Wandsbeker Königstr. 27-29
22041 Hamburg
Attn: Stefan Widensohler
486,158
TOTAL
12,628,396






--------------------------------------------------------------------------------




AUS:676983.4
SCHEDULE B
SCHEDULE OF COMMON STOCKHOLDERS
Common Stockholder Name
Shares of Common Stock Held
Path4, LLC
8301 Coriander Cove
Ausitn, TX 78729
Email: steve@spindletopcapital.com
20,001
SHKH, LLC
5239 E Paradise Canyon Rd.
Paradise Valley, AZ 85253
Attn: Stephen Hochschuler, M.D.
45,830
Jan de Decker
Welbeloond Nova Constantia Road
Cape Town
South Africa 07806
17,403
Daniel L. Peterson, M.D.
1002 Arrow Eye Trail
Austin, TX 78733
8,238
John K. Stokes, M.D.
9005 Thickwoods Cove
Austin, TX 78737
8,238
Mark Richards
222 Tulip Trail Bend
Cedar Park, TX 78613
258
TOTAL
99,968






--------------------------------------------------------------------------------




SCHEDULE C
SCHEDULE OF PUT HOLDERS
(as of April 7, 2014)
Put-Call Holder Name
Shares of Common Stock Held
Agnès Koch
349
Alain Roussel
5,094
Alexis Mercier
4,392
Annabelle Debauchez
349
Bluesoph Pty LTD ATF Jennifer Swain Superannuation Fund
4,351
Camille Marguier
4,386
Catherine Rodriguez-Chevreau
349
Cedric Demonsand
349
Céline Fauchot
2,222
Christophe Besnard
2,964
Christophe Garnier
4,386
Christophe Lavigne
1,161,335
Dominique Ferrari
13,662
Emmanuelle Arnon
4,096
Eric Vigneron
28,634
Estelle Arbrun
348
Frédérique Dugrillon
2,611
Hervé Dinville
1,304,490
J. Huppert
42,138
Jean-Jacques Coll
1,741
Jean-Louis Médus
33,646
José Thevenin
1,741
Julien Clause
3,058
Julien Jordy
349
Lucie Aubourg
1,486
M. Ameil
84,374
Mathieu Vidal
1,486
Maxence Rebut
1,259
ME and TV Taylor in Trust for the Mary Taylor Superfund
8,701
Michael Labrum
4,090
P. Bernard
21,069
Patrick Richard
723,823




--------------------------------------------------------------------------------




Put-Call Holder Name
Shares of Common Stock Held
Ruppert Griffiths
11,602
Sanuel Lequette
2,965
Sophie Stephanutti
523
Stéphan Menard
1,306
Taylor Bryant Pty, Ltd.
4,351
Tilman Schlick
2,965
Véronique Cesar
349
X. Bellot
25,270
TOTAL
3,522,659






--------------------------------------------------------------------------------




US:676983.4    
SCHEDULE D
SCHEDULE OF LENDING INSTITUTIONS
(as of April 7, 2014)


Lending Institution
Shares of Common Stock Held
Comerica Ventures Incorporated
300 West 6th Street
Suite 1300
Austin, TX 78701
10,889
Escalate Capital I, L.P.
300 West Sixth St., Suite 2300
Austin, TX 78701
Attn: Tony Schell
Email: tony@escalatecapital.com
621,271
Escalate Capital Partners SBIC, L.P.
300 West Sixth St., Suite 2300
Austin, TX 78701
Attn: Tony Schell
Email: tony@escalatecapital.com
29,398
TOTAL
661,558






